ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 13 INSURED BOND NUMBER Madison Investment Holdings, Inc. 91130112B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE February 1, 2013 December 15, 2012 to December 15, 2013 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as Mosaic Funds Distributor, LLC is changed to: MFD Distributor, LLC and MEMBERS Mutual Funds, a series fund consisting of: o MEMBERS Cash Reserves Fund o MEMBERS Bond Fund o MEMBERS Diversified Income Fund o MEMBERS Equity Income Fund o MEMBERS High Income Fund o MEMBERS Large Cap Value Fund o MEMBERS Large Cap Growth Fund o MEMBERS Mid Cap Fund o MEMBERS Small Cap Fund o MEMBERS International Stock Fund o MEMBERS Conservative Allocation Fund o MEMBERS Moderate Allocation Fund o MEMBERS Aggressive Allocation Fund is changed to: Madison Funds, a series fund consisting of: o Madison Cash Reserves Fund o Madison Bond Fund o Madison Diversified Income Fund o Madison Equity Income Fund o Madison High Income Fund o Madison Large Cap Value Fund o Madison Large Cap Growth Fund o Madison Mid Cap Fund o Madison Small Cap Fund o Madison International Stock Fund o Madison Conservative Allocation Fund o Madison Moderate Allocation Fund o Madison Aggressive Allocation Fund RN8.0-00 (1/02) Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
